


Exhibit 10.58


PERSONAL DELIVERY


October 5, 2012                


Rick Poinsett
2808 Elsnab Court
Pleasanton, CA 94588


 
Dear Rick
This letter sets forth the substance of the separation agreement (the
“Separation Agreement”) that Zeltiq, Inc. (the “Company”) is offering to you to
aid in your employment transition.
1.Separation Date. Your employment termination date will be October 5, 2012 (the
“Separation Date”). On the Separation Date, you will be paid all accrued salary,
and all accrued but unused vacation time, less applicable deductions and
withholdings. You are entitled to these payments even if you do not sign this
Agreement.


2.Severance Benefits. Upon signing this Separation Agreement, and allowing the
releases contained herein to become effective, the Company will provide you with
the following severance benefits:
  
(i)Severance Payments. The Company will provide you with an amount equal to nine
(9) months of current base salary (less required deductions and withholdings)
beginning on the Separation Date (the “Severance Payment Period”). Severance
will be paid as a single lump sum payment on the first payroll following
expiration of the 7-day revocation period (as defined in Section 10 herein).


(ii)    Stock Options and Restricted Stock Units. The vesting of your Company
stock options and Restricted Stock Units (“RSUs”) shall cease vesting as of the
Separation Date and notwithstanding any provision in the governing stock option
plan or agreement, you will have twelve (12) months from your Separation Date to
exercise your vested but unexercised Company Stock Options. Your stock options
and RSUs will continue to be governed by the applicable stock option plan, stock
option agreement. You acknowledge and agree that the Company makes no
representations as to the tax treatment of your Company stock options and RSUs
and that you have been advised to seek independent tax advice as to these
issues.
(iii)    COBRA Payments.
(a)    Provided that you timely elect continuing health and dental coverage
through COBRA, the Company will reimburse you for COBRA premium payments (for
you and all covered dependents) during the Severance Payment Period or until you
become eligible for coverage through a subsequent employer, whichever is earlier
(the “COBRA Premiums”).
(b)    Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without potentially incurring
financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall pay to you, on the first day of each month, a fully taxable cash payment
equal to the amount of the monthly COBRA premium you would be required to pay to
continue your group health coverage (including coverage for any covered
dependents) for that month (such amount, the “Special Cash




--------------------------------------------------------------------------------




Payments”). In the event the Company opts for the Special Cash Payments, you
could use, but would not be obligated to use, the Special Cash Payments toward
the cost of COBRA premiums.
3.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Separation Agreement, you will not receive any additional
compensation, severance, or benefits after the Separation Date.


4.Expense Reimbursements. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
 
5.Return of Company Property. Within two (2) weeks of the Separation Date, you
will return any of the Company's property, documents and confidential
information in your possession, custody, or control.


6.Confidential Information Obligations. You acknowledge and agree to abide by
your continuing obligations under your Employee Propriety Information and
Inventions Agreement (the “Confidentiality Agreement”), a copy of which is
attached hereto as Exhibit A. You agree to sign and return to the Company the
Termination Certificate attached to the Confidentiality Agreement.


7.Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process. The Company (through its
officers and directors) agrees not to disparage you in any manner likely to be
harmful to you or your business, business reputation or personal reputation;
provided that the Company will respond accurately and fully to any question,
inquiry or request for information when required by legal process.


8.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.


9.Release of Claims.


a.General Release. In exchange for the consideration under this Separation
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent or
subsidiary entities, insurers, affiliates and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions prior to or on the date
you sign this Separation Agreement.


b.Scope of Release. This general release includes, but is not limited to: (1)
all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal,




--------------------------------------------------------------------------------




state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (the
“ADEA”) (as amended), or the California Fair Employment and Housing Act (as
amended).


c.Excluded Claims. Notwithstanding the foregoing, you are not hereby releasing
the Company from any of the following claims (collectively, the “Excluded
Claims”): (a) any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company to which you are a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (b) any rights which cannot be waived as a matter of law; or (c) any claims
arising from the breach of this Separation Agreement. In addition, nothing in
this Separation Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that you hereby waive your right to any monetary
benefits in connection with any such claim, charge or proceeding. You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against the Company or its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent or subsidiary entities, insurers, affiliates or assigns.


10.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (a)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have forty-five (45) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke (in a
written revocation sent to me); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement (the “Effective Date”).


11.Section 1542 Waiver. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
the releases granted herein, including but not limited to the release of unknown
and unsuspected claims granted in this Agreement.


12.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily assist any person in bringing or pursuing any claim or action of any
kind against the Company or its parent, subsidiary, or affiliate entities, or
their officers, directors, members, employees or agents, except in the course of
a government investigation or as required by compulsion of law (including as
required by subpoena or deposition notice). In addition, you agree to cooperate
fully with the Company in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties (e.g., demands to produce documents or testimony pursuant to subpoena),
or other matters arising from events, acts, or failures to act that occurred
during the period of your employment by the Company. Such cooperation includes,
without limitation, making yourself available to the Company upon reasonable
notice, without subpoena, to provide truthful and accurate information in
witness interviews with the Company or its counsel, and in deposition and trial
testimony. The Company will reimburse you for reasonable out-of-




--------------------------------------------------------------------------------




pocket expenses you may incur in connection with any such cooperation (excluding
forgone wages, salary, or other compensation) and will make reasonable efforts
to accommodate your scheduling needs. In addition, you agree to execute all
documents (if any) necessary to carry out the terms of this Agreement.


13.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee.


14.Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to FMLA,
CFRA, or any applicable law or Company policy, and you have not suffered any
on-the-job injury or illness for which you have not already filed a workers'
compensation claim.


15.Miscellaneous. This Separation Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including without limitation any promises set
forth in the Transition Agreement. This Separation Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Separation Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Separation Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Separation Agreement and the provision in question will be
modified so as to be rendered enforceable. This Separation Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Separation Agreement shall be in writing and shall not be deemed
to be a waiver of any successive breach. This Separation Agreement may be
executed in counterparts and facsimile signatures will suffice as original
signatures.


If this Separation Agreement is acceptable to you, please sign below and return
the original to me.
We wish you the best in your future endeavors.
Sincerely,
Zeltiq Aesthetics, Inc.
By:    /s/ Mark J. Foley        
Mark Foley
President and CEO




--------------------------------------------------------------------------------




I have read, understand and agree fully to the foregoing Separation Agreement:




/s/ Richard Poinsett                    10/29/12                
Rick Poinsett                        Date




--------------------------------------------------------------------------------




EXHIBIT C
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Zeltiq
Aesthetics, Inc., its subsidiaries, affiliates, successors or assigns (together
the “Company”).
I further certify that I have complied with all the terms of the Company's
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
Further, for a period of twelve (12) months from the date of this Certificate, I
shall not solicit any licensor to or customer of the Company or licensee of the
Company's products, in each case, that are known to me, with respect to any
business, products or services that are competitive to the products or services
offered by the Company or under development as of the date of termination of my
Relationship with the Company.
Date:    10/5/12                    
/s/ Richard Poinsett                
(Employee's Signature)


Richard Poinsett                
(Type/Print Employee's Name)










